Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

Response to Arguments
3.	Applicant’s arguments, see remarks page 7-8, filed 12/11/2020, with respect to the rejection(s) of independent claim(s) 1 and 11 under 35 U.S.C. 102 (a) (1) as being anticipated by Shah and the rejection(s) of independent claim(s) 1 and 11 under 35 U.S.C. 103 as being unpatentable over Shah in view of Ikushima have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 7-8, regarding independent claims 1 and 11 that “The cited portions of Shah do not disclose or suggest use of a calibration device, much less one having a same geometry as a tray containing the arrangement of cells. The cited portions of the remaining references, including Ikushima, are not understood to remedy the foregoing deficiencies of Shah. Accordingly, withdrawal of the rejection of claim 1 is respectfully requested. Independent claim 10, although of different scope than claim 1, includes features similar to those described above 

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), have been fully considered and are persuasive. However applicant has amended the claim. Therefore, upon further consideration, a new ground(s) of rejection is made as being unpatentable over Shah in view of Ding, because applicant has amended the claims i.e. the following underlined limitations are newly added in the independent claim 1, “the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations” which changes the scope of the claims, as the limitation is changed therefore claims are now rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Ding. And similar amendment for independent claim 11. In view of applicant’s claim amendment, Ding is applied to meet at least the amended limitation in independent claims 1 and 11 and independent claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Ding as set forth below. Applicant’s argument are moot in view of the newly applied reference Ding. See the rejection set forth below.

The rejection of claims 1, 3-4, 6-8, 11, 13-14 and 16-18 under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20100279439 A1) in view of Ikushima (US 20130345836 A1) and the other dependent claims have been withdrawn because of the amendment filed on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (Hereinafter “Shah”) in the US Patent Application Publication Number US 20100279439 A1 in view of Ding et al. (Hereinafter “Ding”) in the US Patent Application Publication Number US 20070185676 A1.
Regarding claim 1, Shah teaches a method (A solar cell formation process comprises positioning an end effector of a robot in a nominal position over a first substrate disposed in one of an array of substrate receiving positions on a substrate carrier; Paragraph [0011] Line 1-4; FIG. 4 illustrates a process sequence 400 used to serially transfer a plurality of substrates from a transfer location 115 to a substrate carrier 105: Paragraph [0030] Line 1-3; Figure 1 and Figure 4) comprising:
determining a first geometry (position and angular orientation as the first geometry) of an arrangement of cells [105] in Figure 1 (Substrate carrier 105 as the cell) that is perceived by a robot [132] configured to move devices [substrate] into, and out of, the cells [105] (The process sequence 400 generally starts with step 402, in which an empty substrate carrier 105 is received by the loading station 100. An empty substrate carrier 105 is received from an adjacent substrate carrier retaining device (not shown) following path "B" (FIG. 1) via a carrier robot 180, and is placed on the automation components 106, such as a roller conveyor system.  Prior to loading the substrates "S" into the substrate carrier 105, the exact substrate carrier 105 position is first determined; Paragraph [0030] Line 3-14; The robot 132 can reliably place the to a substrate carrier 105 in their desired substrate receiving positions 105A; Paragraph [0030] Line 15-17), the first geometry comprising a distortion of an expected geometry (Reference frame is the expected geometry of the substrate carrier 105) of the arrangement of cells (Position and orientation of the reference substrate carrier is compared with a reference frame. If the position and orientation of the substrate carrier 105 does not match with the reference frame then the shape of the carrier is not exact with the reference frame or any distortion in the substrate carrier. Paragraph 34 also discloses, “the information providing element contains such information as the number of receiving positions 105A in the substrate carrier 105, the type of material from which Paragraph [0034] Line 11-17”. See paragraph 31, “The position and angular orientation of the substrate carrier 105 is determined by noting the offset in position of the fiducial marks 142 from a known reference frame or nominal position stored within the system controller 101; Paragraph [0031] Line 15-18”. Therefore the distortion in the shape of the substrate carrier is found by comparing with the reference frame. If the position and orientation is not exact to the position and orientation of the reference frame then there might be distortion in the shape of the substrate carrier which changes the position and orientation of the substrate carrier); 
determining an expected location of a target cell among the cells based on the expected geometry (Next, at step 404, the substrate carrier 105 is aligned to a desired position within the loading station 100. In one embodiment, the exact position of the substrate carrier 105 is determined using a machine vision system 140 (FIG. 1) and one or more reference features or fiducial marks 142 (FIG. 1) formed on the substrate carrier 105.  In one embodiment, the reference features may be one or more edges and corners of the substrate carrier 105.  By use of one or more detectors 141 that are positioned to view the fiducial marks 142 found on the substrate carrier 105, the position and angular orientation of the substrate carrier 105 can be determined by the system controller 101; Paragraph [0031] Line 1-12; Expected location of the substrate carrier is determined based on the reference frame as the expected geometry);
determining an offset from the expected location that is based on the first geometry (position and angular orientation) and the expected geometry (reference frame) (The position and angular orientation of the substrate carrier 105 is determined by noting the offset in position Paragraph [0031] Line 15-25; By noting the offset the position and orientation of the substrate carrier is determined); and
calibrating the robot [132] based on the offset to compensate for the distortion (FIG. 5 illustrates a process sequence 500 which is performed during step 405 (FIG. 4), and used to calibrate the robot assembly 130 to the substrate receiving positions 105A formed in a substrate carrier 105 in an automated fashion.  Prior to starting the process sequence 500 a substrate carrier 105 is positioned and aligned within the loading station 100, following steps 402 and 404, discussed above, to assure that the substrate carrier 105 is in a known position; Paragraph [0054] Line 1-9; Robot assembly is calibrated based on the substrate carrier 105 in an automated fashion. Substrate carrier is aligned and positioned before the starting process and then the robot is calibrated based on the offset to compensate for the distortion); wherein 
the expected geometry is a second geometry (Reference frame is the expected geometry/ second geometry), and wherein determining the offset comprises: calculating a first dimension error based on a difference, in the first dimension, between the first geometry and the second geometry (At step 506 in Figure 5, the substrate "S" is moved to a nominal transfer position at a substrate receiving position 105A, which is calculated by adding the information received in steps 502 and 504 to the nominal substrate receiving position 105A Paragraph [0060] Line 1-6; Next, at step 508, the substrate "S" is then re-chucked to the substrate receiving components 131A and moved to a position over the detection system 110 so that an offset between the first alignment measurement as the first dimensional error calculated during step 504 can be compared with the substrate's new position on the end effector assembly 131; Paragraph [0061] Line 7-18); and 
calculating a second dimension error based on a difference, in the second dimension, between the first geometry and the second geometry (Next, at step 508, the substrate "S" is then re-chucked to the substrate receiving components 131A and moved to a position over the detection system 110 so that an offset between the first alignment measurement as the first dimensional error calculated during step 504 can be compared with the substrate's new position as the second dimensional error on the end effector assembly 131; Paragraph [0061] Line 7-18), the offset comprising a combination of the first dimension error and the second dimension error (The offset distance can be calculated by comparing the different collected images of the substrate positioned on the end effector assembly 131 and/or other related information stored in the memory of the system controller 101; Paragraph [0061] Line 7-10; Offset comprising a combination of the first dimension and the second dimension as explained above). 
Shah fails to teach that the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations.
Ding teaches device handlers, and more particularly to a single camera vision alignment system for a device handler used in semiconductor testing (Paragraph [0002] Line 1-4), 
the first geometry being determined by moving the robot [100] to predefined locations on a calibration device [10] (calibration target 10 as the calibration device) (As shown in FIG. 1, the pick and place handler 100 is configured to transport a calibration target 10 from the testing side 3 to the alignment side 2. Conversely, the pick and place handler 100 can transport a testing device 60 from the alignment side 2 to the testing side 3; Paragraph [0020] Line 5-10; pick and place handler 100 transport the testing device 60 which has the first geometry to the alignment side 2 as the predefined location on the calibration device 10) having a same geometry as a tray (The calibration target 10 may be a model device similar to the devices undergoing testing 60; Paragraph [0022] Line 8-10; calibration device 10 has the same geometry as the testing 60 which carries the semiconductor devices and functions as a tray) containing the arrangement of cells and recording coordinates of the predefined locations ( During operation, first, the calibration target 10 is pre-aligned with the contactor 95 of the tester 90 on the testing side 3 as shown in FIG. 1. Once the calibration target 10 is aligned, the vision alignment system 1 records three actuating points 20 to define a calibration target 10 coordinate system. FIGS. 1 and 2 show three defined actuation points 20 of the target coordinate system. Each actuation point 20 represents the zero point for a corresponding actuator 30. The coordinate system of the calibration target 10 may now be used to accurately represent the contactor 95 position of the tester 90; Paragraph [0023] Line 1-12; A testing device 60, initially located on the alignment side 2, must now be aligned with the calibration target 10 to insure that it will be aligned properly with the contactor 95; Paragraph [0024] Line 1-4; In FIG. 4, the camera 50 determines a position offset 70 between each of the testing devices 60 and the calibration target 10; Paragraph [0025] Line 1-3). The purpose of doing so is to test accurately and efficiently (Paragraph [0021]), to correct the offset between the calibration target and the testing device 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah in view of Ding, because Ding teaches to determine the first geometry by moving the robot to predefined locations on a calibration device can test accurately and efficiently (Paragraph [0021]), corrects the offset between the calibration target and the testing device (Paragraph [0011]), correctly aligns the device under test with various testing tools and equipment (Paragraph [0003]).

Regarding claim 3, Shah teaches a method, wherein 
the first dimension error and the second dimension error are calculated relative to the expected location of the target cell (The offset distance can be calculated by comparing the different collected images of the substrate positioned on the end effector assembly 131 and/or other related information as the expected location stored in the memory of the system controller 101; Paragraph [0061] Line 7-10). 
 
Regarding claim 4, Shah teaches a method, wherein 
calibrating the robot comprises incorporating the first dimension error and the second dimension error into a movement of the robot to reach the target cell (At step 508, the substrate "S" is then re-chucked to the substrate receiving components 131A and moved to a position over the detection system 110 so that an offset between the first alignment measurement calculated during step 504 can be compared with the substrate's new position on the end effector assembly 131.  In one example, the offset distance can be calculated by comparing the different Paragraph [0061] Line 1-10). 

Regarding claim 5, Shah fails to teach a method, wherein the robot comprises multiple heads, and the offset is determined with respect to a first head among the multiple heads; and
3wherein calibrating the robot comprises calibrating a second head among the multiple heads that is different than the first head, the second head being calibrated based on both the offset and a second offset corresponding to a difference in locations between the first head and the second head.
Ding teaches device handlers, and more particularly to a single camera vision alignment system for a device handler used in semiconductor testing (Paragraph [0002] Line 1-4), 
wherein the robot comprises multiple heads (actuator as the robot as it functions like a robot), and the offset is determined with respect to a first head among the multiple heads; and wherein calibrating the robot comprises calibrating a second head among the multiple heads that is different than the first head, the second head being calibrated based on both the offset and a second offset corresponding to a difference in locations between the first head and the second head (Once the alignment system 1 determines the offset 70 of the testing device 60 relative to the calibration target 10, the testing device 60 is moved from the alignment side 2 to the testing side 3 via the pick and place handler 100.  On the testing side 3, the actuators 30 are used to correct the offset 70.  Preferably, three actuators 30, as shown in FIGS. 1 and 2 are located on the testing side 3.  Once offset 70 has been cured, the testing device 60 is aligned with the contactor 95 for the purpose of testing; Paragraph [0027] Line 1-9; three actuator as heads are located in different location and the offset is determined and calibration is done based on the offset). The purpose of doing so is to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah in view of Ding, because Ding teaches to include multiple heads of the robot determines the offset between the calibration target and the testing device more accurately and corrects the offset between the calibration target and the testing device.

Regarding claim 6, Shah teaches a method, wherein 
the robot [132] is calibrated to reach the expected location of the target cell [105A] by combining the offset with a perceived location of the target cell (FIG. 5 illustrates a process sequence 500 which is performed during step 405 (FIG. 4), and used to calibrate the robot assembly 130 to the substrate receiving positions 105A formed in a substrate carrier 105 
in an automated fashion; Paragraph [0054] Line 1-5; The inverse of the substrate offset is applied to the default substrate receiving position to automatically compute a new, calibrated substrate receiving position.  The process of determining the calibrated substrate receiving position can thus be completed for each substrate receiving position 105A; Paragraph [0055] Line 22-27; Figure 5 shows the calibration of robot to reach the expected location of the target cell by combining the offset with a perceived location of the target cell).

Regarding claim 7, Shah teaches a method, wherein 
the cells [105] are on one or more trays [105A] for holding devices [substrate] that have been tested or devices that have not been tested (FIG. 1 shows a loading station 100, which is positioned adjacent to a processing module 108 (FIG. 1), is configured to load and/or remove substrates "S" from the multiple substrate receiving positions 105A formed in a substrate Paragraph [0021] Line 16-19; the substrate carrier 105 has between about 10 and 100 substrate receiving positions 105A that are used to support and retain the substrates "S" during processing in the processing module 108; Paragraph [0022] Line 12-15; Carrier 105 holds the substrate that have been tested or that have not been tested).

Regarding claim 8, Shah teaches a method, wherein 
the cells [105] comprises one or more receptacles on one or more shuttles [120] configured to move devices [substrate] between different stages of a test system (System controller 101 that are used to deliver substrates "S" between a transfer location 115 and the substrate receiving positions 105A formed in the substrate carrier 105. The transfer location 115 may be coupled to a conveyor system 120 which is used to deliver substrates to and from other areas of a solar cell factory; Paragraph [0022] Line 3-8).

Regarding claim 11, Shah teaches one or more non-transitory machine-readable storage devices storing instructions that are executable to perform operations (A program, or computer instructions, readable by the system controller 101 determines which tasks are performable on a substrate. Preferably, the program is software readable by the system controller 101 that includes code to perform tasks; Paragraph [0029] Line 24-28) comprising:
determining a first geometry (position and angular orientation as the first geometry) of an arrangement of cells [105] in Figure 1 (Substrate carrier 105 as the cell) that is perceived by a robot [132] configured to move devices [substrate] into, and out of, the cells [105] (The process sequence 400 generally starts with step 402, in which an empty substrate carrier 105 is received by the loading station 100. An empty substrate carrier 105 is received from an adjacent Paragraph [0030] Line 3-14; The robot 132 can reliably place the to a substrate carrier 105 in their desired substrate receiving positions 105A; Paragraph [0030] Line 15-17), the first geometry comprising a distortion of an expected geometry (Reference frame is the expected geometry of the substrate carrier 105) of the arrangement of cells (Position and orientation of the reference substrate carrier is compared with a reference frame. If the position and orientation of the substrate carrier 105 does not match with the reference frame then the shape of the carrier is not exact with the reference frame or any distortion in the substrate carrier. Paragraph 34 also discloses, “the information providing element contains such information as the number of receiving positions 105A in the substrate carrier 105, the type of material from which the substrate carrier 105 is made, the geometric shape of the substrate carrier 105, the size of the substrate receiving positions 105A, the depth of the substrate receiving positions 105A, the distinct substrate carrier serial number, the substrate type to be used; Paragraph [0034] Line 11-17”. See paragraph 31, “The position and angular orientation of the substrate carrier 105 is determined by noting the offset in position of the fiducial marks 142 from a known reference frame or nominal position stored within the system controller 101; Paragraph [0031] Line 15-18”. Therefore the distortion in the shape of the substrate carrier is found by comparing with the reference frame. If the position and orientation is not exact to the position and orientation of the reference frame then there might be distortion in the shape of the substrate carrier which changes the position and orientation of the substrate carrier);
determining an expected location of a target cell among the cells based on the expected geometry (Next, at step 404, the substrate carrier 105 is aligned to a desired position within the loading station 100. In one embodiment, the exact position of the substrate carrier 105 is determined using a machine vision system 140 (FIG. 1) and one or more reference features or fiducial marks 142 (FIG. 1) formed on the substrate carrier 105.  In one embodiment, the reference features may be one or more edges and corners of the substrate carrier 105.  By use of one or more detectors 141 that are positioned to view the fiducial marks 142 found on the substrate carrier 105, the position and angular orientation of the substrate carrier 105 can be determined by the system controller 101; Paragraph [0031] Line 1-12; Expected location of the substrate carrier is determined based on the reference frame as the expected geometry);
determining an offset from the expected location that is based on the first geometry (position and angular orientation) and the expected geometry (reference frame) (The position and angular orientation of the substrate carrier 105 is determined by noting the offset in position of the fiducial marks 142 from a known reference frame or nominal position stored within the system controller 101.  Therefore, since the system controller 101 in most cases also has the position of each of the substrate receiving positions 105A relative to the detectors 141 stored in memory, the combination of the robot assembly 130, detection system 110 and system controller 101 can be used to reliably orient and position the substrates "S" in each of the substrate receiving positions 105A using the information gained from analyzing the position and orientation of the fiducial marks 142 relative to the reference frame; Paragraph [0031] Line 15-25; By noting the offset the position and orientation of the substrate carrier is determined); and
calibrating the robot [132] based on the offset to compensate for the distortion (FIG. 5 illustrates a process sequence 500 which is performed during step 405 (FIG. 4), and used to Paragraph [0054] Line 1-9; Robot assembly is calibrated based on the substrate carrier 105 in an automated fashion. Substrate carrier is aligned and positioned before the starting process and then the robot is calibrated based on the offset to compensate for the distortion); wherein 
the expected geometry is a second geometry (Reference frame is the expected geometry/ second geometry), and wherein determining the offset comprises: calculating a first dimension error based on a difference, in the first dimension, between the first geometry and the second geometry (At step 506 in Figure 5, the substrate "S" is moved to a nominal transfer position at a substrate receiving position 105A, which is calculated by adding the information received in steps 502 and 504 to the nominal substrate receiving position 105A information stored in the system controller 101 for that particular substrate receiving position 105A; Paragraph [0060] Line 1-6; Next, at step 508, the substrate "S" is then re-chucked to the substrate receiving components 131A and moved to a position over the detection system 110 so that an offset between the first alignment measurement as the first dimensional error calculated during step 504 can be compared with the substrate's new position on the end effector assembly 131; Paragraph [0061] Line 7-18); and 
calculating a second dimension error based on a difference, in the second dimension, between the first geometry and the second geometry (Next, at step 508, the substrate "S" is then re-chucked to the substrate receiving components 131A and moved to a position over the detection system 110 so that an offset between the first alignment measurement as the first Paragraph [0061] Line 7-18), the offset comprising a combination of the first dimension error and the second dimension error (The offset distance can be calculated by comparing the different collected images of the substrate positioned on the end effector assembly 131 and/or other related information stored in the memory of the system controller 101; Paragraph [0061] Line 7-10; Offset comprising a combination of the first dimension and the second dimension as explained above). 
Shah fails to teach that the first geometry being determined by moving the robot to predefined locations on a calibration device having a same geometry as a tray containing the arrangement of cells and recording coordinates of the predefined locations.
Ding teaches device handlers, and more particularly to a single camera vision alignment system for a device handler used in semiconductor testing (Paragraph [0002] Line 1-4), 
the first geometry being determined by moving the robot [100] to predefined locations on a calibration device [10] (calibration target 10 as the calibration device) (As shown in FIG. 1, the pick and place handler 100 is configured to transport a calibration target 10 from the testing side 3 to the alignment side 2. Conversely, the pick and place handler 100 can transport a testing device 60 from the alignment side 2 to the testing side 3; Paragraph [0020] Line 5-10; pick and place handler 100 transport the testing device 60 which has the first geometry to the alignment side 2 as the predefined location on the calibration device 10) having a same geometry as a tray (The calibration target 10 may be a model device similar to the devices undergoing testing 60; Paragraph [0022] Line 8-10; calibration device 10 has the same geometry as the testing 60 which carries the semiconductor devices and functions as a tray) containing the arrangement of cells and recording coordinates of the predefined locations ( During operation, first, the calibration target 10 is pre-aligned with the contactor 95 of the tester 90 on the testing side 3 as shown in FIG. 1. Once the calibration target 10 is aligned, the vision alignment system 1 records three actuating points 20 to define a calibration target 10 coordinate system. FIGS. 1 and 2 show three defined actuation points 20 of the target coordinate system. Each actuation point 20 represents the zero point for a corresponding actuator 30. The coordinate system of the calibration target 10 may now be used to accurately represent the contactor 95 position of the tester 90; Paragraph [0023] Line 1-12; A testing device 60, initially located on the alignment side 2, must now be aligned with the calibration target 10 to insure that it will be aligned properly with the contactor 95; Paragraph [0024] Line 1-4; In FIG. 4, the camera 50 determines a position offset 70 between each of the testing devices 60 and the calibration target 10; Paragraph [0025] Line 1-3). The purpose of doing so is to test accurately and efficiently (Paragraph [0021]), to correct the offset between the calibration target and the testing device (Paragraph [0011]), to correctly align the device under test with various testing tools and equipment (Paragraph [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah in view of Ding, because Ding teaches to determine the first geometry by moving the robot to predefined locations on a calibration device can test accurately and efficiently (Paragraph [0021]), corrects the offset between the calibration target and the testing device (Paragraph [0011]), correctly aligns the device under test with various testing tools and equipment (Paragraph [0003]).


Regarding claim 13, Shah teaches one or more non-transitory machine-readable storage devices, wherein 
the first dimension error and the second dimension error are calculated relative to the expected location of the target cell (The offset distance can be calculated by comparing the different collected images of the substrate positioned on the end effector assembly 131 and/or other related information as the expected location stored in the memory of the system controller 101; Paragraph [0061] Line 7-10). 
 
Regarding claim 14, Shah teaches one or more non-transitory machine-readable storage devices, wherein 
calibrating the robot comprises incorporating the first dimension error and the second dimension error into a movement of the robot to reach the target cell (At step 508, the substrate "S" is then re-chucked to the substrate receiving components 131A and moved to a position over the detection system 110 so that an offset between the first alignment measurement calculated during step 504 can be compared with the substrate's new position on the end effector assembly 131.  In one example, the offset distance can be calculated by comparing the different collected images of the substrate positioned on the end effector assembly 131 and/or other related information stored in the memory of the system controller 101; Paragraph [0061] Line 1-10). 

Regarding claim 15, Shah fails to teach one or more non-transitory machine-readable storage devices, wherein the robot comprises multiple heads, and the offset is determined with respect to a first head among the multiple heads; and wherein calibrating the robot comprises 
Ding teaches device handlers, and more particularly to a single camera vision alignment system for a device handler used in semiconductor testing (Paragraph [0002] Line 1-4), 
wherein the robot comprises multiple heads (actuator as the robot as it functions like a robot), and the offset is determined with respect to a first head among the multiple heads; and wherein calibrating the robot comprises calibrating a second head among the multiple heads that is different than the first head, the second head being calibrated based on both the offset and a second offset corresponding to a difference in locations between the first head and the second head (Once the alignment system 1 determines the offset 70 of the testing device 60 relative to the calibration target 10, the testing device 60 is moved from the alignment side 2 to the testing side 3 via the pick and place handler 100.  On the testing side 3, the actuators 30 are used to correct the offset 70.  Preferably, three actuators 30, as shown in FIGS. 1 and 2 are located on the testing side 3.  Once offset 70 has been cured, the testing device 60 is aligned with the contactor 95 for the purpose of testing; Paragraph [0027] Line 1-9; three actuator as heads are located in different location and the offset is determined and calibration is done based on the offset). The purpose of doing so is to determine the offset between the calibration target and the testing device more accurately and to correct the offset between the calibration target and the testing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah in view of Ding, because Ding teaches to include multiple heads of the robot determines the offset between the calibration target and the testing device more accurately and corrects the offset between the calibration target and the testing device.

Regarding claim 16, Shah teaches one or more non-transitory machine-readable storage devices, wherein 
the robot [132] is calibrated to reach the expected location of the target cell [105A] by combining the offset with a perceived location of the target cell (FIG. 5 illustrates a process sequence 500 which is performed during step 405 (FIG. 4), and used to calibrate the robot assembly 130 to the substrate receiving positions 105A formed in a substrate carrier 105 
in an automated fashion; Paragraph [0054] Line 1-5; The inverse of the substrate offset is applied to the default substrate receiving position to automatically compute a new, calibrated substrate receiving position.  The process of determining the calibrated substrate receiving position can thus be completed for each substrate receiving position 105A; Paragraph [0055] Line 22-27; Figure 5 shows the calibration of robot to reach the expected location of the target cell by combining the offset with a perceived location of the target cell).

Regarding claim 17, Shah teaches one or more non-transitory machine-readable storage devices, wherein 
the cells [105] are on one or more trays [105A] for holding devices [substrate] that have been tested or devices that have not been tested (FIG. 1 shows a loading station 100, which is positioned adjacent to a processing module 108 (FIG. 1), is configured to load and/or remove substrates "S" from the multiple substrate receiving positions 105A formed in a substrate carrier 105; Paragraph [0021] Line 16-19; the substrate carrier 105 has between about 10 and 100 substrate receiving positions 105A that are used to support and retain the substrates "S" during processing in the processing module 108; Paragraph [0022] Line 12-15; Carrier 105 holds the substrate that have been tested or that have not been tested).
Regarding claim 18, Shah teaches one or more non-transitory machine-readable storage devices, wherein 
the cells [105] comprises one or more receptacles on one or more shuttles [120] configured to move devices [substrate] between different stages of a test system (System controller 101 that are used to deliver substrates "S" between a transfer location 115 and the substrate receiving positions 105A formed in the substrate carrier 105. The transfer location 115 may be coupled to a conveyor system 120 which is used to deliver substrates to and from other areas of a solar cell factory; Paragraph [0022] Line 3-8).


Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah ‘439 A1 in view of Ding ‘676 A1, as applied to claim 1 and 11 above and further in view of Gan et al. (Hereinafter “Gan”) in the US Patent Application Publication Number US 20040251866 A1.

Regarding claim 9, the combination of Shah and Ding fails to teach a method, wherein the robot is calibrated to a sub-millimeter accuracy.
Gan teaches a method for programming of an industrial robot having a robot coordinate system and particularly to an application that is programmed by means of a position-measuring unit adapted for measuring positions relative a measuring coordinate system (Paragraph [0001] Line 1-5), wherein 
the robot is calibrated to a sub-millimeter accuracy (The accuracy of a general-purpose robot is between 5 and 15 mm, which can be improved to between 0.5 and 1 mm; Paragraph [0006] Line 1-3). The purpose of doing so is to provide fast and easy robot 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah and Ding in view of Gan, because Gan teaches to calibrate the robot to a sub-millimeter accuracy provides fast and easy robot programming, provides a high accuracy in a robot application and provides more accurate measurement for positioning of the device.

Regarding claim 10, the combination of Shah and Ding fails to teach a method, wherein the robot is calibrated to a sub-millimeter accuracy.
Gan teaches a method for programming of an industrial robot having a robot coordinate system and particularly to an application that is programmed by means of a position-measuring unit adapted for measuring positions relative a measuring coordinate system (Paragraph [0001] Line 1-5), wherein 
the robot is calibrated to an accuracy of at least 0.1 millimeters (The accuracy of a general-purpose robot is between 5 and 15 mm, which can be improved to between 0.5 and 1 mm; Paragraph [0006] Line 1-3; robot accuracy is 0.5 mm). The purpose of doing so is to provide fast and easy robot programming, to provide a high accuracy in a robot application and to provide more accurate measurement for positioning of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah and Ding in view of Gan, because Gan teaches to calibrate the robot to an accuracy of at least 0.1 millimeters provides fast and easy 

Regarding claim 19, the combination of Shah and Ding fails to teach one or more non-transitory machine-readable storage devices, wherein the robot is calibrated to a sub-millimeter accuracy.
Gan teaches a method for programming of an industrial robot having a robot coordinate system and particularly to an application that is programmed by means of a position-measuring unit adapted for measuring positions relative a measuring coordinate system (Paragraph [0001] Line 1-5), wherein 
the robot is calibrated to an accuracy of at least 0.1 millimeters (The accuracy of a general-purpose robot is between 5 and 15 mm, which can be improved to between 0.5 and 1 mm; Paragraph [0006] Line 1-3; robot accuracy is 0.5 mm). The purpose of doing so is to provide fast and easy robot programming, to provide a high accuracy in a robot application and to provide more accurate measurement for positioning of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah and Ding in view of Gan, because Gan teaches to calibrate the robot to an accuracy of at least 0.1 millimeters provides fast and easy robot programming, provides a high accuracy in a robot application and provides more accurate measurement for positioning of the device.

Regarding claim 20, the combination of Shah and Ding fails to teach one or more non-transitory machine-readable storage devices, wherein the robot is calibrated to an accuracy of at least 0.1 millimeters.
Gan teaches a method for programming of an industrial robot having a robot coordinate system and particularly to an application that is programmed by means of a position-measuring unit adapted for measuring positions relative a measuring coordinate system (Paragraph [0001] Line 1-5), wherein 
the robot is calibrated to an accuracy of at least 0.1 millimeters (The accuracy of a general-purpose robot is between 5 and 15 mm, which can be improved to between 0.5 and 1 mm; Paragraph [0006] Line 1-3; robot accuracy is 0.5 mm). The purpose of doing so is to provide fast and easy robot programming, to provide a high accuracy in a robot application and to provide more accurate measurement for positioning of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah and Ding in view of Gan, because Gan teaches to calibrate the robot to an accuracy of at least 0.1 millimeters provides fast and easy robot programming, provides a high accuracy in a robot application and provides more accurate measurement for positioning of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866